ORDER
PER CURIAM.
The movant, Paul Brooks, appeals the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief *690without an evidentiary hearing. We have reviewed the parties’ briefs and the record on appeal, and find no clear error. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
The judgment denying post-conviction relief is affirmed. Rule 84.16(b).